                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:06-CR-00035-KDB-DCK-14
 UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                                                 ORDER

 JACKIE CLARK,

                 Defendant.


    THIS MATTER is before the Court on Defendant’s successive pro se motions for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A), the

First Step Act of 2018, and the Coronavirus Aid, Relief, and Economic Security (CARES) Act of

2020. (Docs. No. 595, 596).

    Section 603(b) of the First Step Act amended Section 3582(c)(1)(A), which previously only

allowed a court to reduce a term of imprisonment on motion of the Director of the Bureau of

Prisons (BOP). Now a court may entertain a motion filed by a defendant: (1) after full exhaustion

of all administrative rights to appeal a failure of the BOP to bring a motion on the inmate’s behalf;

or (2) after the lapse of 30 days from the receipt of such a request by the warden of the facility,

whichever is earlier. If a defendant fails to first seek relief from the BOP, a district court is without

authority to consider the merits of his claim. See United States v. Raia, 954 F.3d 594, 595 (3d Cir.

2020).

    Here, Defendant claims that he requested compassionate release from the warden and was

denied. However, Defendant has not attached this denial from the warden. Thus, the Court is

unable to verify whether Defendant first sought relief from the BOP and whether 30 days have




      Case 5:06-cr-00035-KDB-DCK Document 597 Filed 06/05/20 Page 1 of 2
passed since the warden received the request. Defendant also states that he is “at a very high risk”

if exposed to COVID-19 because he suffers from diabetes, asthma, allergies, tuberculosis (for

which he has been treated), high blood pressure and high cholesterol. (Doc. No. 595, at 4 and Doc.

No. 596, at 1). Yet, Defendant fails to attach any medical records to support his statements. For

these reasons, the Court will deny Defendant’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) and the First Step Act of 2018 without prejudice.

   In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat. 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed

in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (noting that a

district court lacks authority to govern designation of prisoners under Section 3624(c)(2)).

   IT IS THEREFORE ORDERED that Defendant’s successive motions for compassionate

release, (Docs. No. 595, 596), are DENIED without prejudice.

    SO ORDERED.



                                     Signed: June 5, 2020




      Case 5:06-cr-00035-KDB-DCK Document 597 Filed 06/05/20 Page 2 of 2
